September 2, 2011 United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Attention:John Reynolds, Assistant Director Re:Drewrys Brewing Company Registration Statement on Form S-1 Filed April 5, 2011 File No. 333-173309 Dear Mr. Reynolds: In response to your letter of June30, 2011 regarding the above-referenced issuer, Drewrys Brewing Company (the “Company”), please be advised that the Company is responding to the Staff’s comments in this letter.As requested in your letter, this letter references where each response to your specific comment was made in each respective filing.For ease of reference, we have followed the numbering format of your letter in responding: Amendment No. 1 to Registration Statement on Form S-1 Outside Back Cover Page of the Prospectus 1. We partially reissue comment three of our letter dated April 29, 2011. Please move the legend required by Item 502(b) of Regulation S-K to the outside back cover page of the prospectus. RESPONSE: Comment complied with in amendment to Form S-1 being filed herewith. Summary of Our Offering, page 5 2. We partially reissue comment five of our letter dated April 29, 2011. Please reconcile your disclosure in the last paragraph of page five with the disclosure under Use of Proceeds starting on page 15. For example, under Use of Proceeds you do not appear to describe the prioritized spending on essential business operations and do not limit the remaining proceeds to “development of the business and marketing plan.” 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance September 2, 2011 Page 2 RESPONSE: Comment complied with in the amendment to the Form S-1 being filed herewith. Summary Information About Drewrys, page 6 3. We partially reissue comment six of our letter dated April 29, 2011. Please revise the prospectus throughout to clarify how and why you intend to target the “liquor/beer store” and convenience store channels. RESPONSE: Comment complied with in the amendment to the Form S-1 being filed herewith. Use of Proceeds, page 15 4. We partially reissue comment 13 of our letter dated April 29, 2011. Please revise this section to provide more detailed disclosure on the types of activities and expenditures included in the line items in the table on page 16 and to revise your disclosure in this section to be consistent. In this regard, it is often unclear which line item of the table you are referring to in your narrative disclosure on page 17. For example, we note statements in the first, fourth, fifth and sixth paragraphs on page 17. RESPONSE: Comment complied with in the amendment to the Form S-1 being filed herewith to make the disclosure consistent throughout the registration statement. 5. We note that in the penultimate paragraph of page 16 you state that the “majority of proceeds will be used for marketing the product,” whereas the table shows that the majority of proceeds are allocated to Production/Inventory. Please revise as appropriate to reconcile. RESPONSE: Comment complied with in the amendment to the Form S-1 being filed herewith. 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance September 2, 2011 Page 3 6. We note your added disclosure in the penultimate paragraphs of pages 16 and 17 and partially reissue comment 14 of our letter dated April 29, 2011. Please reconcile your disclosure that you “will have to secure additional financing in order to develop a product and get that product to market” with your disclosure on page 17 that appears to indicate that you will begin “limited production.” RESPONSE: Comment complied with in the amendment to the S-1 being filed herewith which clarifies the Company’s intentions regarding beer production. 7. In this regard, please also provide additional detail on the minimum amount of proceeds you anticipate would be required to commence such limited production. RESPONSE: Comment complied in the amendment to the S-1 being filed herewith. 8. Please revise your disclosure on pages 16-17 to discuss in one location your planned use of proceeds in the event you sell less than 25% of the shares in this offering. RESPONSE: Comment complied in the amendment to the S-1 being filed herewith. 9. We partially reissue comment 15 of our letter dated April 29, 2011. Please provide the basis for your statement in the first paragraph of page 17 that “[w]e believe we will be able to meet these costs through deferral of fees by certain service providers .” in light of your apparent lack of relationships with any service providers. RESPONSE: Comment complied in the amendment to the S-1 being filed herewith and this statement eliminated. 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance
